        Case 1:20-cv-03538-GLR Document 9-6 Filed 12/07/20 Page 1 of 14



                           DECLARATION OF DANIELLE FELTS
                              PURSUANT TO 28 U.S.C. § 1746

       My name is Danielle Felts, and I am over 18 years old. I have personal knowledge of the

facts stated below. If called as a witness, I could and would testify as follows:

       1.      I live in Randolph, New Jersey. My husband and I own and manage a small

business that provides dog care and training services. The pandemic has hurt our business but

we have been able to get some relief funding to keep our business afloat. A few years ago, I was

diagnosed with a disorder that causes chronic pain and fatigue and put me in a wheelchair, but I

have not been able to obtain disability benefits.

       2.      I started trading on my own about two years ago. I do not have a formal degree in

business or finance and learned what I know about the stock market by actively trading and

watching and reading the news. I started trading options right away because I heard you could

make more money quickly with options. My brokerage firm cleared me for Level 3 options

trading, but I am not exactly sure what I had to do to get this clearance.

       3.      In or around May 2020, I saw advertisements for a Raging Bull service called

“LottoX” featuring Nathan Bear. The ads talked about how Nathan Bear was able to time his

options trades perfectly, that he was averaging a 100% winner about every few days, and that he

would be alerting his followers to his “100% winning” trades. They even offered a

“performance guarantee” and said that LottoX would be sending me at least fifty 100% winning

trades over the next year if I joined. Attached as Attachment A is a true and correct copy of one

advertisement for LottoX that I received on my phone.

       4.      Raging Bull charged $2499 on my credit card for an unlimited or lifetime access

to LottoX. I joined because I thought I would increase my trading profits by getting trade ideas

and following their trade alerts.

                                            Page 1 of 4

                                                                                    PX 6, 294
        Case 1:20-cv-03538-GLR Document 9-6 Filed 12/07/20 Page 2 of 14



       5.      After I signed up for LottoX, I continued receiving pop-up ads and promotional

emails for other Raging Bull services featuring people like Jeff Bishop and Kyle Dennis.

Between May and June 2020, I signed up for five other Raging Bull subscriptions in addition to

LottoX and was charged about $2,500 in total for these services: Profit Bridge ($22) and

Bullseye Trades ($399) featuring Jeff Bishop, Profit Prism Platinum ($1,497) featuring Jeff

Williams, and Fast Five Trades (about $300) and Sniper Report ($299) featuring Kyle Dennis. I

recall all of these services claimed they would make me a better trader and regularly alert me to

profitable trades even during this pandemic.

       6.      When I started following and trading on the LottoX alerts, I began losing

substantial sums of money very quickly. I lost over $50,000 on just two options trades that

LottoX alerted. I would get texts from Nathan Bear saying that he had just bought a particular

call option on a stock that would be breaking out, but then discovered that these predictions or

forecasts were often wrong. It was like he was just guessing. I think I would have lost money

about 80% of the time if I had followed every LottoX trade that I received an alert about.

Attached as Attachment B are true and correct copies of screen captures of sample trade alerts I

received from LottoX.

       7.      I also noticed that Nathan Bear did not tell people about the specific amount of his

losses on trades and mostly bragged about his winning trades. I have seen other Raging Bull

traders report their losses at times. For example, in September 2020, Kyle Dennis told his

subscribers that he had just lost $47,000 on one trade.

       8.      I have not made substantial profits following any of the trades alerted in the other

Raging Bull services. One of these services, Profit Prism, sent out trade recommendations on

penny stocks that my brokerage firm (Robinhood) did not even have available on its platform to



                                            Page 2 of 4

                                                                                    PX 6, 295
        Case 1:20-cv-03538-GLR Document 9-6 Filed 12/07/20 Page 3 of 14



buy. It was also difficult to get any reliable news about these penny stocks recommended by Jeff

Williams. As for Kyle Dennis, I recall there was at least one instance where he told his

subscribers to hold onto a stock (DVAX) even though Yahoo news was reporting weak

financials for this company and showing its stock price going down.

       9.      In or around June 2020, I decided to cancel my subscription to LottoX and get my

money back. I felt the company should at least issue me a refund for the subscription cost given

that I ended up losing a lot of money following trades, contrary to the performance guarantee.

       10.     Raging Bull did not give me any option to cancel online and reclaim my refund,

so I tried to reach them by phone. I dialed the customer service line multiple times but no one

ever picked up the phone. I also sent them emails asking about my refund, which went

unanswered. This was all very frustrating and stressful.

       11.     In late June 2020, I submitted a complaint against Raging Bull with the Better

Business Bureau (“BBB”). I informed the BBB that LottoX service was a “scam” and that

Nathan Bear was just a guy taking wild guesses and being wrong most of the time. Someone at

Raging Bull must have seen my complaint because a Raging Bull representative named Derek

finally reached out to me. Derek offered to schedule a phone call “so we can come up with a

solution.” I told Derek that I just wanted a refund for LottoX. I have not heard back from Derek

or anyone at Raging Bull after that and still have not received any refund.

       12.     I continue to get advertisements from Raging Bull on my phone and in my emails

soliciting me to sign up for other services. For example, I recently got a pop-up ad on my phone

from Jeff Bishop at “Total Alpha,” which he advertises as the “first and last option trading

system you’ll ever need.” The ad goes on to say that Bishop “had a few six-figure paydays in

2020,” that he has a “winning formula,” and that he would show me how he “locked in over



                                           Page 3 of 4

                                                                                   PX 6, 296
        Case 1:20-cv-03538-GLR Document 9-6 Filed 12/07/20 Page 4 of 14



$130,000 in profits before the lunch rush.” The amount of ads they send me on a weekly or daily

basis is overwhelming. Attached as Attachment C is a true and correct copy of this pop-up ad

from Total Alpha.

       13.     Overall, I have paid about $5,000 to Raging Bull in subscription fees and lost at

least $50,000 following their trades. My brokerage account was in the “positive” before I started

following Raging Bull’s trade alerts.

       I declare under penalty of perjury that the foregoing is true and correct.

Executed on October 12 2020.

                                                             Danielle Felts
                                                             Danielle Felts




                                            Page 4 of 4

                                                                                    PX 6, 297
Case 1:20-cv-03538-GLR Document 9-6 Filed 12/07/20 Page 5 of 14




                   ATTACHMENT A




                                                         PX 6, 298
Case 1:20-cv-03538-GLR Document 9-6 Filed 12/07/20 Page 6 of 14




       <                                                                         ITII                         •••




         WOW what a day!


         Over 4,000 of you just got the inside scoop on the system that has made me
         MILLIONS.


         But you know what the best part of all of ii was? Getting an ENORMOUS amount
         of feedback from current members!



         I danny 2::;    have been with Nate from the suort _ he a int lyi"I _ no joke_ lottax is THAT GOOD   I
                   2:09PM
             leslle ar: 70'll.on Wand 60%on SPCE with Nate today. The best part is that I can spot my own
             set ups now. Thanks Nate for the a"\NeSOffle tniinina!


                     I   steven van: Already a lottox member. Made 3k today! This is real        I
                            I      6.:l'tll'M
                            vljay raj. he is very Good, todays all 3 trades crossed 809'
                                                                                             I
         And boy oh boy, there's more where that came from!


         Al this point, I am averaging a 100% + winner about every TWO days in LolloX!


         I'm making it as easy as possible for you to become a LottoX member right now.


         I've slashed the prices on m)' Unlimited Service, and I'm also offering )'OU 3
         months of LottoX absolutel)' FREE.


         Our VIP Concierge team is on deck to answer any questions and secure you the
         best possible LottoX deal!


                                          DIAL: 844-963-1904 NOW!

         But you better review what I'm offering and make your decision quickly because _
         these slashed prices end tonight.


         I even went a step further just to show you how confident I am in this service.


           I'm offering     )'OU    a PERFORMANCE GUARANTEE: At least 50 100% winners
                                         alerted to you over the next year!


         But my LottoX trades arent going to wait for you and neither is this Today Only
         Deal.




                                                Attachment A                                                        PX 6, 299
Case 1:20-cv-03538-GLR Document 9-6 Filed 12/07/20 Page 7 of 14




                   ATTACHMENT B




                                                         PX 6, 300
    Case 1:20-cv-03538-GLR Document 9-6 Filed 12/07/20 Page 8 of 14

    10:56


<
                        +1 (833) 757-7772    >


    LTX: LTX: Added TTD 8/28 $490
    calls @ 1.25 - avg now 1. 70 - looking
    for a nice bounce here, overni ght
    hold

    LTX: LTX: BOT RH 9/4 $350 calls@
    2.70 - half size, this chart has 26%
    short float and I'm looking for a
    breakout

    LTX : LTX: sold half RH 8/28 $325
    calls@ 5.70 +150%, holding
    remaining overnight for the a gap
    and squeeze tomorrow

                          Friday 9:43 AM


    LTX : LTX : very high risk, very small
    size: bot ULTA 8/28 $270 calls@ .1 -

    LTX: closed 2nd half of RH 8/28
    $325 calls@ 5 .90 +150%

    LTX : LTX: sold 8/28 $210 CVNA
    calls@ 4.17 +170%

    LTX: Added to ULTA@ .37 - now full
    size, just trying to trade out of th is
    at this point


Iii 9) ( Text Message
                  ca, e                e                  n

                              Attachment B                    PX 6, 301
     Case 1:20-cv-03538-GLR Document 9-6 Filed 12/07/20 Page 9 of 14

    10: 55


<
                                      +1 (833) 757-7772   >
    about half sized, will likely add again
    on Monday

    LTX: LTX: Adding to WKHS at the
    daily 21ema - BOT WKHS 9/4 $18
    calls @ .69 - over the weekend hold

    LTX: LTX : closed CHWY 9/4 $60
    calls@ 2.04 +70% as CHWY makes
    new lifetime highs, will buy back
    next week

    LTX: LTX: BOT CRM 9/4 $290 calls
    @ 2.09 - daytrade, BOT CRM 8/28
    $270 calls @ 1 .31 - stop on these at
    $ .99

    LTX: daytrade: BOT FSLY 8/28 $95
    calls@ 1 .10 - just a daytrade,
    playing 30min chart, stop@ .80,
    target 100%

    LTX: Adding to CRM: bot CRM 9/4
    $290 calls@ 2.35 - doing this in the
    WMM account, but I really like this
    setup and I'm adding more

                                       Monday 9:42 AM


    LTX: LTX: BOT TSCO 9/4 $155 calls
    @ .45 - avg now $ .80 - trying to
    r-~+r-h   ~   h,-,.,   ,.,,...=   ~.,rt +r~r-1= '"'' 1+   ,-,.-f +hie

m         0)                "-1ex1: tv1essage




                                           Attachment B                     PX 6, 302
     Case 1:20-cv-03538-GLR Document 9-6 Filed 12/07/20 Page 10 of 14

     10:56


 <
                                   + 1 (833 ) 757-7772           >
     L   ~ - ~I.:: ~ - ~   ~ ~ ~ ~CTl.::C.I   .:JJ ..._.--
                                                         ..p.;::T.::70 C CI

     @ 2 - playing 78min chart, earnings
     next week, looking for a run higher
     this week, half size

     LTX: LTX: Added to YETI per
     morning plan: BOT YETI 9/4 $52
     calls@ .98 - still playing 130min
     chart

     LTX: LTX: Added to RH per plan -
     BOT RH 9/4 $350 calls @ 2 .30 -
     playing 195min squeeze

     LTX: LTX: sold CRM 9/4 $290 calls
     @ .82 - I will be getting back in CRM
     with a higher delta option as this
     setup is still good

     LTX: LTX: closed TSCO 9/4 $155
     calls @ .50 - no bounce here and
     we have some selling coming into
     the market so I'm cleaning up

     LTX: LTX: BOT TTD 9/4 $500 calls
     @ 4.50 - playing 195min chart,
     about 1/4 size here to start

     LTX: LTX: BOT LULU 9/4 $390 calls
     @ 2.13 - adding to LULU here,
     market looks good, playing 78min
     chart
                0)           (Text Message



                             - -
~ - - - - - - -




                                                                              .n

                                         Attachment B                         PX 6, 303
    Case 1:20-cv-03538-GLR Document 9-6 Filed 12/07/20 Page 11 of 14

    10:56


<
                         +1 ( 833) 757-7772   >

    LTX: LTX: closed RH 9/4 $350 calls
    @ 4.95 +100%

    LTX: LTX: sold YETI 9/4 $52 calls@
    1.56 and sold LULU 9/4 $390 calls
    @2.66

                           Tuesday 11:51 AM


    LTX: LTX: BOT HEAR 9.l'.18 $20 calls
    @ 1.36 - playing 78min chart, high
    short float, half size

    LTX: LTX: BTO MAR 9.l'.18 $2.50
    calls, playing bitcoin headed back to
    highs

    LTX: LTX: BOT OSTK 9/4 $100 calls
    @ 1.85 - very high risk, stop under
    1.30 - target 100%+

                           Tuesday 2:03 PM


    LTX: LTX: GAP PLAY ALERT: Half
    Size, Overnight Hold - BTO CRM
    9/4 $295 calls @ 2.08

    LTX: LTX: BOT FSLY 9/4 $100 calls
    @ 2.30 - playing 78min chart,
    looking for move over $100
    tomorrow, overnight hold

a         0) ( Text Message
                    CD CB <ew                                n

                              Attachment B                    PX 6, 304
    Case 1:20-cv-03538-GLR Document 9-6 Filed 12/07/20 Page 12 of 14

    10:56


<
                                                         +1 ( 833) 757 - 7772            >
    LTX: LTX: Possible 10x, VERY HIGH
    RISKJ: BOT DKNG 9/4 $45 calls
    @ .40 on the Jordan nevvs

                                                         Yesterday 11:47 AM


    LTX: WMM: BOT WKHS 9111 $20
    calls@ 1.15 - LTX: BOT WKHS 9/4
    $18 calls @ .95

    LTX: LTX: BOT CRM 9,{11 $290 calls
    @ 2. 73 - quarter s i zed position to
    start, playing for a bounce

    LTX: daytrade: BOT ZM 9/4 $450
    calls @ 4.4Q - stop 3.90, looking for
    a quick bounce

    LTX: daytrade: tight stop, bot SDC
    9/4 $9 calls @ .65 - stop $ .55,
    target 100% on an afternoon retest
    of the highs

    LTX: LTX: BTO GRPN 9/11 $33 calls
    @ 1.70 - playing 130 min chart,
    looking for GRPN to get into the gap
    over $35 or so

    LTX: LTX: HIGH RISK, WILL ADD ON
    A DIP: BOT GRPN 9/4 $35 calls@
    .67 - looking for a volume breakout
    r"ll,'\.l.c:::it.r   <t::~c::;,   +r"ll,r-l'!:ll,1   r"ll,r   +r"\,mr"ll,rrr"\,\AI




                                                                                             n




                                                                    Attachment B             PX 6, 305
Case 1:20-cv-03538-GLR Document 9-6 Filed 12/07/20 Page 13 of 14




                   ATTACHMENT C




                                                          PX 6, 306
Case 1:20-cv-03538-GLR Document 9-6 Filed 12/07/20 Page 14 of 14




       <                                                       ITIJ

       Here's how I made $130K in less
       than 24 hours    lnbox
                                                                                *
                   TotalAlphaTrading 1:30 PM
                   to me     v




                                  A
         JEFF   B I SHOP   PRESENTS




         TOTA L                            /\ LPH/\                   ',    A




         THE FIRST & LAST OPTION TRADI NG SYSTEM YOU-LL EVER NEEC      1,
           Hello trader,

           I had a few six-figure paydays in 2020.*

           But that doesnt' mean I take them for
           granted.

           I review the winning formula so when
           the opportunity presents itself again,
           I'm ready to ounce.

           Let me tell you how it all went down ...

           And how I locked in over $130,000 in
           profits before the lunch rush.*




                                       Over $130K in Profits!




                                      Attachment C                                  PX 6, 307
